Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the State Liquor Authority approving on reconsideration (after an earlier disapproval upon a hearing) an application for the transfer of a retail liquor license and for the removal of the licensed business to different premises, and to restrain the transferees from engaging in the sale of liquor and wine at said new premises. Petitioners Saltzman, who were permitted to file written protests at the aforesaid hearing, are licensed operators of a retail liquor store located not far from the premises to which removal was sought. The other petitioners are taxpayers who own real property in the vicinity. The appeal is from an order, made after appellants had filed answers, which order annulled the determination and directed the authority to annul and invalidate the certificate authorizing the removal of the license from the old premises to the new. (Cf. Matter of Saltzman v. O’Connell, 282 App. Div. 732.) Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Schmidt, Beldock, Murphy and Ughetta, JJ.